     Case 1:19-cv-00055-MMB Document 84   Filed 06/30/21   Page 1 of 48




       UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE
____________________________________
                                     )
HUNG VUONG CORPORATION,              )
ET AL.,                              )
                                     )
               Plaintiffs,           )
                                     )
     v.                              )
                                     )
UNITED STATES,                       ) Court No. 19-00055
                                     )
               Defendant,            )
                                     )
     and                             )
                                     )
CATFISH FARMERS OF AMERICA,          )
ET AL.,                              )
                                     )
            Defendant-Intervenors.   )
____________________________________)

         DEFENDANT’S RESPONSE TO PLAINTIFFS’
   COMMENTS ON COMMERCE’S REMAND REDETERMINATION

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   JEANNE E. DAVIDSON
                                   Director

                                   PATRICIA M. McCARTHY
                                   Assistant Director

OF COUNSEL                         KARA M. WESTERCAMP
ASHLANDE GELIN                     Trial Counsel
Attorney                           U.S. Department of Justice
U.S. Department of Commerce        Commercial Litigation Branch
     Case 1:19-cv-00055-MMB Document 84       Filed 06/30/21   Page 2 of 48




Office if the Chief Counsel for Trade   P.O. Box 480
  Enforcement and Compliance            Ben Franklin Station
1401 Constitution Avenue, NW            Washington, D.C. 20044
Washington, D.C. 20230                  Tel: (202) 305-7571
                                        Fax: (202) 514-8264
                                        Email:
                                              kara.m.westercamp@usdoj.gov
June 30, 2021

                                        Attorneys for Defendant
         Case 1:19-cv-00055-MMB Document 84                               Filed 06/30/21           Page 3 of 48




                                         TABLE OF CONTENTS

                                                                                                                      PAGE

TABLE OF AUTHORITIES .................................................................................. iii

BACKGROUND ...................................................................................................... 2

         I.       Commerce’s Final Results And The Court’s Remand Order .............. 2

         II.      Remand Redetermination ..................................................................... 4

                  A.       Source Documents And CONNUM-Specific Reporting ........... 6

                  B.       Customer Relationships And Factors Of Production Reporting
                           ..................................................................................................... 8

                  C.       Application Of Total Adverse Facts Available........................ 11

ARGUMENT .......................................................................................................... 13

         I.       Applicable Legal Framework ............................................................. 13

                  A.       Standard Of Review ................................................................. 13

                  B.       Facts Available With An Adverse Inference ........................... 13

         II.      With Respect To The Bases For Applying Total Adverse Facts
                  Available, Commerce’s Remand Redetermination Complies With The
                  Court’s Remand Order ....................................................................... 15

                  A.       Substantial Evidence Supports Commerce’s Determination That
                           HVG’s Significant Reporting Deficiencies Warrant Application
                           Of Total Adverse Facts Available ........................................... 16

                  B.       Substantial Evidence Supports Commerce’s Determination To
                           Apply Total Adverse Facts Available, Rather Than Partial,
                           Despite No Longer Relying On The Two Remanded Issues As
                           Bases For Applying Total Adverse Facts Available ................ 24


                                                              i
         Case 1:19-cv-00055-MMB Document 84                              Filed 06/30/21           Page 4 of 48




                           1.        The Remand Order Did Not Require Commerce To
                                     Continue To Rely On The Two Remanded Issues As
                                     Bases For Adverse Facts Available ............................... 25

                           2.        Substantial Evidence Supports Commerce’s Application
                                     Of Total Adverse Facts Available ................................. 30

         III.    The Adverse Facts Available Rate Of $3.87 Per Kilogram Is
                 Supported By Substantial Evidence And Is In Accordance With Law
                 ............................................................................................................ 34

CONCLUSION ....................................................................................................... 38




                                                             ii
         Case 1:19-cv-00055-MMB Document 84                      Filed 06/30/21        Page 5 of 48




                                   TABLE OF AUTHORITIES

CASES                                                                                              PAGE(S)

Acciai Speciali Terni S.P.A. v. United States,
      142 F. Supp. 2d 969 (Ct. Int’l Trade 2001) ...................................................30

Am. Silicon Techs. v. United States,
      334 F.3d 1033 (Fed. Cir. 2003) .....................................................................25

An Giang Fisheries Imp. & Exp. Joint Stock Co. v. United States,
     287 F. Supp. 3d 1361 (Ct. Int’l Trade 2018) .................................... 19, 21, 36

An Giang Fisheries Imp. & Exp. Joint Stock Co. v. United States,
     333 F. Supp. 3d 1381 (Ct. Int’l Trade 2018) .......................................... 19, 21

Carpenter Tech. Corp. v. United States, No.,
     19-00200, 2021 WL 2231134 (Ct. Int’l Trade June 2, 2021) .......................26

Changzhou Trina Solar Energy Co. v. United States,
     466 F. Supp. 3d 1287 (Ct. Int’l Trade 2020) .......................................... 26, 29

Changzhou Wujin Fine Chem. Factory Co. v. United States,
     701 F.3d 1367 (Fed. Cir. 2012) .............................................................. 25, 29

Consol. Edison Co. v. NLRB,
     305 U.S. 197 (1938).......................................................................................13

Consolo v. Fed. Mar. Comm’n,
     383 U.S. 607 (1966).......................................................................................13

Deacero S.A.P.I. de C.V. v. United States,
     996 F.3d 1283 (Fed. Cir. 2021) ........................................................ 35, 37, 38

GODACO Seafood Joint Stock Co. v. United States,
    494 F. Supp. 3d 1294 (Ct. Int’l Trade 2021) ......................................... passim

Heveafil Sdn. Bhd. v. United States,
     58 F. App’x 843 (Fed. Cir. 2003) ..................................................................18


                                                       iii
         Case 1:19-cv-00055-MMB Document 84                         Filed 06/30/21         Page 6 of 48




Hung Vuong Corp. v. United States,
     483 F. Supp. 3d 1321 (Ct. Int’l Trade 2020) ......................................... passim

MacLean-Fogg Co. v. United States,
     100 F. Supp. 3d 1349 (Ct. Int’l Trade 2015) .................................................13

Mukand, Ltd. v. United States,
     767 F.3d 1300 (Fed. Cir. 2014) .....................................................................32

Nippon Steel Corp. v. United States,
     337 F.3d 1373 (Fed. Cir. 2003) .............................................................. 14, 18

Papierfabrik Aug. Koehler SE v. United States,
      843 F.3d 1373 (Fed. Cir. 2016) .....................................................................35

POSCO v. United States,
    296 F. Supp. 3d 1320 (Ct. Int’l Trade 2018) .................................................34

Ta Chen Stainless Steel Pipe, Inc. v. United States,
     298 F.3d 1330 (Fed. Cir. 2002) .....................................................................17

Thuan An Prod. Trading & Serv. Co. v. United States,
     348 F. Supp. 3d 1340 (Ct. Int’l Trade 2018) .................................................20

Ve Tic. Ltd. v. United States,
      273 F. Supp. 3d 1225 (Fed. Cir. 2017) ..........................................................15

Xi’an Metals & Mins. Imp. & Exp. Co. v. United States,
      No. 20-00103, 2021 WL 2351098 (Ct. Int’l Trade June 9, 2021) ......... 21, 36

Zhaoqing Tifo New Fibre Co. v. United States,
     256 F. Supp. 3d 1314 (Ct. Int’l Trade 2017) .................................................26

STATUTES

19 U.S.C. § 1516a(b)(1)(B)(i) .................................................................................13

19 U.S.C. § 1677 .............................................................................................. passim



                                                         iv
          Case 1:19-cv-00055-MMB Document 84                              Filed 06/30/21          Page 7 of 48




REGULATIONS

19 C.F.R. § 351.301(c)(1) ................................................................................... 4, 33

19 C.F.R. § 351.308(c).............................................................................................14

OTHER AUTHORITIES

Certain Frozen Fish Fillets from the Socialist Republic of Vietnam,
      84 Fed. Reg. 18,007 (Dep’t of Commerce Apr. 29, 2019) ..............................2

Statement of Administrative Action (SAA),
      H.R. Doc. No. 103-316, vol. 1, at 870, reprinted in 1994 U.S.C.C.A.N. 4040
      .......................................................................................................................15




                                                              v
      Case 1:19-cv-00055-MMB Document 84       Filed 06/30/21   Page 8 of 48




        UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE
____________________________________
                                     )
HUNG VUONG CORPORATION,              )
ET AL.,                              )
                                     )
               Plaintiffs,           )
                                     )
     v.                              )
                                     )
UNITED STATES,                       ) Court No. 19-00055
                                     )
               Defendant,            )
                                     )
     and                             )
                                     )
CATFISH FARMERS OF AMERICA,          )
ET AL.,                              )
                                     )
            Defendant-Intervenors.   )
____________________________________)

         DEFENDANT’S RESPONSE TO PLAINTIFFS’
   COMMENTS ON COMMERCE’S REMAND REDETERMINATION

      Defendant, the United States, respectfully responds to comments filed by the

plaintiffs, Hung Vuong Corporation, An Giang Fisheries Import & Export Joint

Stock Company, Europe Joint Stock Company, Asia Pangasius Company Limited,

Hung Vuong Ben Tre Seafood Processing Co., Ltd., Hung Vuong Sa Dec Limited

Company, Hung Vuong Vinh Long Company Limited, and Hung Vuong Mascato

Company Limited (collectively, HVG), HVG Comments, ECF No. 81, concerning

the Department of Commerce’s remand redetermination filed in accordance with
       Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 9 of 48




this Court’s decision and remand order in Hung Vuong Corp. v. United States, 483

F. Supp. 3d 1321 (Ct. Int’l Trade 2020). See Final Results of Redetermination

Pursuant to Court Remand, Apr. 2, 2021 (Remand Redetermination), ECF No. 75.

For the reasons explained below, we respectfully request that the Court sustain

Commerce’s remand results and enter final judgment for the United States.

                                   BACKGROUND

I.    Commerce’s Final Results And The Court’s Remand Order

      HVG filed an action challenging certain aspects of Commerce’s final results

of the fourteenth administrative review of the antidumping duty order covering

Certain Frozen Fish Fillets from the Socialist Republic of Vietnam, 84 Fed. Reg.

18,007 (Dep’t of Commerce Apr. 29, 2019) (P.R. 556), and the accompanying

Issues and Decision Memorandum (IDM) (P.R. 547).1 The period of review was

from August 1, 2016, through July 31, 2017. Specifically, HVG challenged

Commerce’s decision to apply a rate based on facts available with an adverse

inference to HVG, and the resulting rate of $3.87 per kilogram.

      On December 3, 2020, the Court issued its remand order. The remand order

sustained, in part, and remanded, in part, certain aspects of the final results. Hung

Vuong, 483 F. Supp. 3d at 1369-70. The Court sustained Commerce’s decision to

apply facts available with an adverse inference with respect to HVG’s failure to


      1
          “P.R.__” refers to the public administrative record.

                                            2
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 10 of 48




retain source documents as to feed consumption, production records, and sales

correspondence, id. at 1348-53, and HVG’s failure to report factors of production

data on a control number (CONNUM)2 specific basis. Id. at 1358-63.

      However, the Court remanded two issues as lacking evidentiary support for

application of facts otherwise available, that is, (1) the failure of HVG’s customers

to answer Commerce’s questionnaires when Commerce gave no notice of the

deficiency; and (2) Commerce’s determination that HVG’s by-product reporting

had undermined all factors of production reporting. See id. at 1354 (“Commerce

could not lawfully rely upon the failure of {HVG’s} customers to answer

Commerce’s questionnaire as a basis to apply facts otherwise available when

Commerce gave no notice of the deficiency.”), id. at 1367 (“the problem is that

Commerce rejected all the factors of production based on its finding that {HVG}

could not explain the byproducts’ weight gain, but there is nothing in the

administrative record showing that Commerce considered (much less addressed)

{HVG’s} previously-offered explanation for that issue.”). Although the Court

recognized that “Commerce did make a finding that the problems it had with the

administrative record were ‘core’ to {Commerce’s} analysis and that it would be

‘unduly difficult’ to do anything other than to apply total facts otherwise available


      2
       A CONNUM is a “control number” assigned to materially identical
products to distinguish them from non-identical, that is, similar products.

                                          3
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 11 of 48




with an adverse inference,” id. at 1368-69, the Court stated that it was “unclear

from the existing record whether there was substantial evidence permitting

Commerce to resort to facts otherwise available—and, by extension, an adverse

inference—” on the two remanded issues. Id. at 1369. Thus, Commerce was

ordered to reconsider its application of facts available with an adverse inference

(adverse facts available) to the two remanded issues, HVG’s customer relationship

and byproduct reporting, and determine whether partial adverse facts available

would instead be appropriate. Id. By extension, the Court also remanded the

adverse facts available rate of $3.87 per kilogram. Id.

II.   Remand Redetermination

      On February 25, 2021, HVG resubmitted its Section C sales databases in its

pre-draft comments. See Remand P.R. 1.3 On February 26, 2021, Catfish Farmers

of America (CFA) requested that Commerce reject the submission as untimely new

factual information, see Remand P.R. 2,4 and that same day, Commerce rejected

HVG’s filing on the basis that HVG’s resubmitted databases were untimely filed

new factual information in violation of 19 C.F.R. § 351.301(c)(1). See Remand




      3
       “Remand P.R.__” refers to the public administrative record for the remand
proceeding.
      4
        The submission pertained to information that was not subject to the remand
order and that the Court had already sustained.
                                          4
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 12 of 48




P.R. 3. On March 1, 2021, HVG resubmitted its revised pre-draft remand

comments, having removed the new factual information. See Remand P.R. 4.

      On March 16, 2021, Commerce issued draft remand results determining that

total adverse facts available was appropriate and the $3.87 per kilogram rate was

warranted. See Remand P.R. 5. Both CFA and HVG submitted comments on the

draft remand results. See Remand P.R. 6, 7.

      On April 2, 2021, Commerce filed its remand redetermination. Commerce

reevaluated the record evidence and concluded that prior findings with respect to

the failure of HVG’s customers to respond to requests for information and HVG’s

by-product reporting were no longer bases for applying facts otherwise available

with an adverse inference. See Remand Redetermination at 14-18, 30. Instead,

Commerce determined that facts available with an adverse inference was

appropriate based upon HVG’s failure: (1) to retain and maintain source

documents to verify U.S. sales and factors of production data; (2) to report accurate

U.S. sales and factors of production data on a CONNUM-specific basis; (3) to

maintain and report sales correspondence emails, purchase orders, and meetings

with ultimate downstream customers in their characterization of customer

relationships; and (4) to report accurate labor cost data. Id. at 11-16.




                                           5
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 13 of 48




      A.     Source Documents And CONNUM-Specific Reporting

      First, Commerce explained that the Court had “fully sustained” Commerce’s

“decision to apply {adverse facts available} due to HVG’s failure to

maintain/retain source documents and failure to report accurately and completely

its sales and {factors of production} data on a CONNUM-specific basis.” Id. at 11.

These deficiencies substantially undermine both the factors of production and sales

databases Commerce relies on for its margin analysis, and effectively renders the

databases “unusable.” Id. With respect to the factors of production database,

Commerce determined that the failure to maintain and provide production orders

“prevent{ed} verification of the net weight CONNUM characteristic in the {factors

of production} database, and likewise, the failure to maintain and provide fish feed

source documents also prevented verification of that factor of production. Id. at

12. Turning to the U.S. sales database, Commerce explained that the failure to:

(1) maintain and provide production/purchase orders prevented verification of the

net weight CONNUM characteristic in the database; (2) maintain and provide sales

correspondence emails “prevent{ed} verification of the terms of sale and the

degree of involvement of {HVG’s} customers and ultimate downstream customers

in the sales process;” and (3) report its “net weight physical characteristic on a




                                           6
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 14 of 48




CONNUM-specific basis” “prevented verification of the reported data, and

significantly imped{ed} the proceeding.” Id.

      Commerce explained that the Court had sustained Commerce’s

determination that the databases were unreliable because substantial evidence

supported Commerce’s finding that HVG’s factors of production data “‘could not

properly be tied to the finished products.’” Id. (quoting Hung Vuong, 483 F. Supp.

3d at 1360). In observing that this Court also recently sustained Commerce’s

application of total adverse facts available “based on {a respondent’s} failure to

report CONNUM-specific data properly” in the immediately preceding segment of

this order, Commerce explained that “HVG’s CONNUM reporting and failure to

retain documents, alone, would warrant application of total {adverse facts

available}.” Id. at 13 (citing GODACO Seafood Joint Stock Co. v. United States,

494 F. Supp. 3d 1294, 1302 (Ct. Int’l Trade 2021) (GODACO II)) (emphasis

added). Commerce also explained that “{d}espite being an experienced

respondent in this proceeding, HVG {had} failed to maintain and provide

important source documents, and these missing documents prevented verification

of the U.S. sales and {factors of production} databases.” Id. at 14. And with

HVG’s failure to report factors of production in the form and manner requested,

i.e., on a CONNUM-specific basis, Commerce continued to determine in the

remand results that the factors of production and U.S. sales databases were


                                          7
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 15 of 48




rendered “unreliable for calculating an accurate dumping margin because they

cannot properly be tied to the finished products.” Id. at 13; see id. (“Reliable sales

and {factors of production} databases form the foundation of Commerce’s

dumping analysis, and without them Commerce cannot calculate an accurate

dumping margin for HVG.”). Thus, Commerce determined that it had “no choice

but to base its final dumping margin on total {adverse facts available}.” Id. at 14.

      B.     Customer Relationships And Factors Of Production Reporting

      Commerce next acknowledged that the Court had largely sustained its

“findings with respect to HVG’s reporting of its customer relationships and labor

{factors of production},” with the exception of HVG’s customers’ failure to

respond to Commerce’s requests. Id. at 14-15. For example, the Court held that

substantial evidence supported Commerce’s determination that HVG’s failure to

maintain and provide (1) sales correspondence e-mails and (2) purchase orders,

and also its (3) inaccurate reporting of “meetings with the ultimate downstream

customers,” “prevented verification of price negotiations, the terms of sale, and the

extent and degree of customer involvement in the sales process.” Id. at 14 (citing

Hung Vuong, 483 F. Supp. 3d at 1353-55).

      And although the Court held that Commerce could not use HVG’s

customers’ failure to respond to Commerce’s requests as grounds for applying total

adverse facts available, Commerce explained that it continued to find that total


                                          8
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 16 of 48




adverse facts available is warranted “because HVG {had} provided misleading

statements, undermining the reliability of its reported information, and because the

record is missing important source documents, preventing verification of the terms

of sale and the degree of involvement of HVG’s customers and ultimate

downstream customers in the sales process.” Id. at 15. Commerce explained that

it was not possible to apply partial facts available because “{w}ithout the ability to

verify those data, and combined with HVG’s failure to report accurate CONNUM

information,” Commerce “continue{d} to find the U.S. sales database unreliable in

essential ways.” Id.

      Turning to the factors of production reporting, Commerce recognized that

the Court had sustained Commerce’s determination that “HVG did not properly

report its labor {factor of production}, and that such a finding was a proper basis to

apply facts available.” Id. In the remand results, Commerce determined that an

adverse inference was warranted “because HVG {had} failed to maintain labor

records in a manner that could accurately substantiate its reporting, and thus

prevented verification of its labor {factor of production}.” Id. at 16.

      With respect to the byproduct reporting issue, Commerce explained that it

considered “this question to be one of fact,” and continued to find that “HVG did

not provide documentation at verification to support its {factors of production}

reconciliation.” Id. at 17. For example, Commerce did not dispute HVG’s


                                          9
      Case 1:19-cv-00055-MMB Document 84           Filed 06/30/21   Page 17 of 48




argument that in processing whole live fish, byproducts may pick up water weight,

but that “Commerce’s ongoing concern relates to the extent to which HVG claims

these outputs picked up water, which is a substantial percentage of the starting

point.” Id. (emphasis added). In terms of reconciling the “input/output data, while

accounting for water weight,” Commerce explained that the reconciliation

worksheet did not (1) “provide an explanation of how the figures in this worksheet

tie to or reconcile with those in the verification exhibits, i.e., how the exhibit

accounts for the millions of kilograms difference”; and (2) why “items not

germane when reconciling total whole fish input to total fish outputs” were

included in the worksheet, i.e., packing and other non-fish items. Id.

Consequently, “crucially, while HVG reported purchased whole fish in this

worksheet, HVG did not include the weight of the self-harvested fish, which

represents a sizeable portion of the whole fish input, thus making any total fish

in/out reconciliation, in this worksheet, not possible.” Id.

      Commerce, therefore, explained that it continued to “have doubts about the

accuracy of the reconciliation,” but that “HVG’s other verification failures are so

substantial that it is unnecessary to rely on this verification finding in {its}

determination that HVG’s {factors of production} data are unusable, and that total




                                           10
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 18 of 48




{adverse facts available} remains appropriate as a result of those other failures.”

Id. at 18.

       C.    Application Of Total Adverse Facts Available

       In summary, Commerce explained that it was no longer relying on its prior

findings “with respect to HVG’s by-product reporting and the failure of HVG’s

customer to respond” to information requests “because the numerous deficiencies”

it described in the final results “and sustained by the Court, demonstrate that the

application of total {adverse facts available} is still warranted.” Id.; id. (“Thus,

without regard to the by-product discussion, the record demonstrates that HVG’s

{factors of production} data (in addition to its sales reporting {}) are unreliable.”).

Commerce then continued to find that applying total adverse facts available was

appropriate because “necessary information is missing from the record, {} HVG

{had} withheld information requested, {} HVG {had} not provide{d} data in the

form or manner requested,” and HVG had “provided information which could not

be verified,” all of which had “significantly impeded the proceeding.” Id.

Commerce found that an adverse inference was warranted “because HVG {had}

failed to collect, maintain and report information on the basis specified by

Commerce, and, thus, {had} failed to cooperate to the best of its ability.” Id. at 19.

       In determining the adverse facts available rate to apply, Commerce

continued to find that $3.87 per kilogram was appropriate because it was the


                                          11
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 19 of 48




calculated rate from the new shipper review of the eighth administrative review in

this proceeding, and “is the same rate applied, and upheld by the Court, to the

uncooperative respondent in GODACO II.” Id. (citing GODACO II, 494 F. Supp.

3d at 1303). Commerce considered and rejected HVG’s arguments that the rate

was inappropriate, explaining that it “may rely on information derived from the

petition, a final determination in the investigation, a previous administrative

review, or any other information placed on the record to assigned a rate as

{adverse facts available}.” Id. at 26. The $3.87 per kilogram rate likewise was not

“aberrational” because “{i}n the underlying {new shipper review}, upon which the

$3.87 {per kilogram rate} was based, Commerce made no finding that the sales

under review were atypical, aberrational, or distortive, nor that they did not

otherwise reflect commercial reality.” Id. at 27. Moreover, Commerce explained

that HVG had provided “no evidence to substantiate” the claim that the new

shipper review rate “was extremely high, suggesting it was aberrational or

distortive.” Id. at 29.

      As a result, because substantial evidence supports Commerce’s

determination that HVG had failed to cooperate to the best of its ability, thus

rendering the company’s databases unusable, Commerce determined that the

assignment of the highest rate permitted by statute, $3.87 per kilogram, was

reasonable. Id. at 26-29.


                                          12
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 20 of 48




                                   ARGUMENT

I.    Applicable Legal Framework

      A.     Standard Of Review

      In remand proceedings, the Court will sustain Commerce’s determinations if

they are “in accordance with the remand order,” and are “supported by substantial

evidence, and are otherwise in accordance with law.” See MacLean-Fogg Co. v.

United States, 100 F. Supp. 3d 1349, 1355 (Ct. Int’l Trade 2015) (citing 19 U.S.C.

§ 1516a(b)(1)(B)(i)). “Substantial evidence” means “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Substantial evidence may be “less

than the weight of the evidence, and the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.” Consolo v. Fed. Mar. Comm’n,

383 U.S. 607, 620 (1966) (citations omitted).

      B.     Facts Available With An Adverse Inference

      Commerce applies facts otherwise available to fill gaps in the record if

(1) necessary information is not available on the record, or (2) if an interested party

withholds information that has been requested by Commerce, fails to provide such

information in a timely manner or in the form or manner requested, significantly

impedes the proceedings, or provides information that cannot be verified. 19


                                          13
      Case 1:19-cv-00055-MMB Document 84           Filed 06/30/21   Page 21 of 48




U.S.C. § 1677e(a). If any one or more of the conditions are satisfied, Commerce

may use facts available. Hung Vuong, 483 F. Supp. 3d at 1337. If Commerce also

finds that a respondent has failed to cooperate “to the best of its ability to comply

with a request for information,” it may then apply an adverse inference from

among its selection of facts available. 19 U.S.C. § 1677e(b). The statute does not

specify a required number of reporting deficiencies before Commerce may resort

to facts available with an adverse inference. See id. § 1677e(b).

      Indeed, Commerce may apply an adverse inference for a respondent’s

“failure to cooperate to the best of respondent’s ability, regardless of motivation or

intent.” Nippon Steel Corp. v. United States, 337 F.3d 1373, 1382-83 (Fed. Cir.

2003). A respondent fails to act to the best of its ability when it does not exert

“maximum effort to provide Commerce with full and complete answers to all

inquiries in an investigation.” Id. Further, the standard requires that importers

“conduct prompt, careful and comprehensive investigations of all relevant records

that refer or relate to the imports in question to the full extent of the importers’

ability to do so.” Id.

      In selecting an adverse facts available rate, Commerce may rely on

information from (1) the petition; (2) the final determination in the investigation;

(3) any previous administrative review; or (4) any other information placed on the

record. See 19 U.S.C. § 1677e(b); 19 C.F.R. § 351.308(c). When selecting an


                                           14
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 22 of 48




adverse rate from among the possible sources, Commerce seeks to use a rate that is

sufficiently adverse to effectuate the statutory purpose of inducing respondents to

provide Commerce with complete and accurate information in a timely manner.

See Ozdemir Boru San. Ve Tic. Ltd. v. United States, 273 F. Supp. 3d 1225, 1245

(Fed. Cir. 2017). This ensures “that the party does not obtain a more favorable

result by failing to cooperate than if it had cooperated fully.” See Statement of

Administrative Action (SAA), H.R. Doc. No. 103-316, vol. 1, at 870, reprinted in

1994 U.S.C.C.A.N. 4040, 4199.

II.   With Respect To The Bases For Applying Total Adverse Facts
      Available, Commerce’s Remand Redetermination Complies With The
      Court’s Remand Order

      Commerce has complied with the Court’s remand instructions. See

generally Hung Vuong, 483 F. Supp. 3d at 1369-70. The Court ordered Commerce

to reconsider its reliance on the (1) failure of HVG’s customers to answer

questionnaires when Commerce did not issue a deficiency notice and (2) HVG’s

by-product reporting, to determine whether such reconsideration would allow for

the application of partial, as opposed to total, adverse facts available. Id. at 1368–

69. As the Court ordered, Commerce reconsidered and no longer relies upon these

two issues as support for applying total adverse facts available. See Remand

Redetermination at 14-18, 30. Rather, Commerce determined that the “numerous,

significant reporting deficiencies across four major issue areas” warranted


                                          15
      Case 1:19-cv-00055-MMB Document 84        Filed 06/30/21   Page 23 of 48




application of “applying total {adverse facts available} independent of the by-

product and customer relationship issues.” Id. at 25.

      However, HVG argues that with this approach, Commerce has failed to

address the Court’s concerns and that the remaining deficiencies do not support the

application of total adverse facts available. See HVG Comments at 13-22.

Relatedly, HVG argues that Commerce has not demonstrated that partial adverse

facts available is not appropriate under the circumstances, and that Commerce

failed to consider all contrary record evidence. Id. at 12, 22-28. As we explain

below, HVG’s arguments are without merit.

      A.     Substantial Evidence Supports Commerce’s Determination That
             HVG’s Significant Reporting Deficiencies Warrant Application
             Of Total Adverse Facts Available
      On remand, Commerce determined that the large number of HVG’s

identified reporting deficiencies, already sustained by the Court, warranted

application of facts available with an adverse inference. See Remand

Redetermination at 14-18, 30; Hung Vuong, 483 F. Supp. 3d at 1351, 1363. In the

remand results, Commerce explained that HVG’s failure to retain documents and

to provide accurate CONNUM-specific reporting had undermined two crucial

databases—the U.S. sales and factors of production databases—and had rendered

them unusable for purposes of calculating a dumping margin. Remand

Redetermination at 12. Moreover, Commerce explained that the Court had largely


                                         16
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 24 of 48




sustained Commerce’s application of adverse facts available with respect to

HVG’s customer relationships and labor factor of production reporting. Id. at 14-

18.

      First, HVG argues that Commerce “overplays its hand” in relying on the

Court’s findings that the databases were unusable, and that “Commerce has not

demonstrated with substantial evidence that ‘none’ of the data {are} unusable such

that it would face ‘undue difficulty’ in plugging whatever gaps exist in HVG’s

records.” HVG Comments at 15-17. Or in other words, HVG argues that the

Court may have sustained a finding of facts available, but did not specifically

sustain application of total adverse facts available. Id. at 16. HVG’s reading of the

Court’s remand order is unavailing.

      Regarding missing source documents, the Court held that “Commerce

permissibly applied an adverse inference in connection with the missing feed

consumption and production records documents.” Hung Vuong, 483 F. Supp. 3d at

1352. As the Court explained, “{t}hat inference was permissible even if {HVG}

had not been on notice of the requirement to maintain the discarded source

documents, because {HVG’s} questionnaire answers about its document retention

policies were inaccurate.” Id.; see also id. at 1351 (“Substantial evidence therefore

permitted Commerce to apply an adverse inference based on {HVG’s} failure to

retain these source documents, regardless of its business practices.”); Ta Chen


                                         17
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 25 of 48




Stainless Steel Pipe, Inc. v. United States, 298 F.3d 1330, 1336 (Fed. Cir. 2002)

(“it is reasonable in this case for Commerce to expect Ta Chen to preserve its

records in the event that Commerce itself would request them”); Nippon Steel

Corp., 337 F.3d at 1382 (holding that companies will not be excused for inattentive

record keeping); Heveafil Sdn. Bhd. v. United States, 58 F. App’x 843, 849 (Fed.

Cir. 2003) (affirming application of adverse facts available for failure to maintain

“acceptable source documents”). In the remand results, Commerce explained that

the failure to maintain and provide source documents had “undermined” the U.S.

sales and factors of production databases, and had rendered them “unusable for

purposes of calculating an accurate dumping margin.” Remand Redetermination at

12.

      Second, with respect to HVG’s deficient CONNUM reporting, it is telling

that HVG concedes that it had submitted “prior to the remand a complete revised

Section C database resolving the CONNUM net weight issues, which was the

single biggest deficiency in its sales and cost databases other than the byproduct

concern.” HVG Comments at 18. Rather than recognize that the Court sustained

Commerce’s determination that HVG had not, in fact, reported its factors of

production on a CONNUM-specific basis, and that an adverse inference was

appropriate, Hung Vuong, 483 F. Supp. 3d at 1363, HVG argues that Commerce

should not have “rejected the {revised} database outright as unsolicited new


                                         18
      Case 1:19-cv-00055-MMB Document 84       Filed 06/30/21   Page 26 of 48




factual information.” HVG Comments at 18. But HVG offers no authority, and

nor are we aware of any, that would permit a party to cure a deficiency in a remand

proceeding by submitting untimely new factual information despite the Court

already sustaining a finding of an adverse factual inference. See Hung Vuong, 483

F. Supp. 3d at 1363.

      There can be no question that HVG has been on notice for several years that

data must be reported in a CONNUM-specific manner. Commerce began to

require respondents, and expressly told HVG, to report CONNUM-specific

information in the eleventh administrative review. See IDM at 29 n.209. The

Court sustained Commerce’s determination with respect to HVG in the eleventh

administrative review, including its decision to require HVG to maintain records

on a CONNUM-specific basis. See An Giang Fisheries Imp. & Exp. Joint Stock

Co. v. United States, 287 F. Supp. 3d 1361, 1367-71 (Ct. Int’l Trade 2018) (An

Giang I) (sustaining all aspects of Commerce’s determination except for its

adjustment to HVG’s farming factors of production numerator); An Giang

Fisheries Imp. & Exp. Joint Stock Co. v. United States, 333 F. Supp. 3d 1381, 1385

(Ct. Int’l Trade 2018) (An Giang II) (sustaining Commerce’s adjustment to HVG’s

farming numerator). When another mandatory respondent failed to provide factors

of production on a CONNUM-specific basis in the immediately preceding segment

(thirteenth administrative review) of this order, the Court sustained Commerce’s


                                        19
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 27 of 48




application of an adverse inference as “reasonable because Commerce expected

that {the respondent} would have collected and reported factors of production

information on a CONNUM-specific basis after giving respondents advance notice

for several years that CONNUM-specific information would be required in this

administrative review.” GODACO II, 494 F. Supp. 3d at 1302; see also Thuan An

Prod. Trading & Serv. Co. v. United States, 348 F. Supp. 3d 1340, 1354 (Ct. Int’l

Trade 2018) (sustaining Commerce’s application of adverse facts available in the

twelfth administrative review because “Golden Quality made a decision not to

collect data in accordance with Commerce’s chosen methodology, despite being

notified multiple times of the {CONNUM-specific} requirement”).

      Indeed, in this administrative review, the Court expressly rejected HVG’s

arguments as to its excuses for not providing factors of production on a

CONNUM-specific basis, explaining that HVG “has had even more time to revise

its practices to come into compliance—if, after all, {HVG} had ample notice prior

to the 11th administrative review, then it had even more notice prior to this 14th

review.” Hung Vuong, 483 F. Supp. 3d at 1362 (emphasis in original). The Court

even stated that “{HVG} does not dispute that it did not report control numbers in

the manner required by Commerce. If, as counsel said at oral argument, it would

have been ‘easy’ for {HVG} to comply with Commerce’s instructions, . . . then

there was no excuse for failure to comply.” Id. at 1363.


                                         20
      Case 1:19-cv-00055-MMB Document 84        Filed 06/30/21   Page 28 of 48




      As a result, while HVG attempts to undermine the Court’s remand order by

arguing that Commerce could have accepted a revised Section C database in the

remand proceedings, HVG Comments at 18-19, this argument entirely ignores the

fact that the Court sustained Commerce’s determination that HVG had “failed to

report verifiable CONNUM-specific information in its U.S. sales and {factors of

production} databases,” and an adverse inference was warranted. Remand

Redetermination at 13; see also Hung Vuong, 483 F. Supp. 3d at 1363; An Giang I,

287 F. Supp. 3d at 1367-71; An Giang II, 333 F. Supp. 3d at 1385. Indeed, in the

remand results, Commerce explained that “the Court has fully sustained” the

decision to apply adverse facts available “due to HVG’s failure to maintain/retain

source documents and failure to report accurately and completely its sales and

{factors of production} data on a CONNUM-specific basis.” Remand

Redetermination at 11. Commerce continued that “{r}eliable sales and {factors of

production} databases form the foundation of Commerce’s dumping analysis, and

without them Commerce cannot calculate an accurate dumping margin for HVG.”

Id. at 13; see also Xi’an Metals & Mins. Imp. & Exp. Co. v. United States, No. 20-

00103, 2021 WL 2351098, at *8 (Ct. Int’l Trade June 9, 2021) (“Given

Commerce’s longstanding reporting requirements, of which {respondent} was or

should have been aware, as well as Commerce’s multiple requests for CONNUM-

specific {factors of production} information and {respondent’s} refusal to develop


                                        21
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 29 of 48




an alternative reporting methodology, the court sustains Commerce’s finding that

{respondent} failed to cooperate and to act to the best of its ability, thereby

justifying the use of {adverse facts available}.”)

      Third, HVG argues that Commerce’s reliance on “other purported

deficiencies,” such as the labor factors of production and “certain documents

relating to customer relationships,” is not supported by substantial evidence. HVG

Comments at 19-20. With respect to the customer relationships and labor factor of

production reporting, HVG suggests that “Commerce can cure HVG’s purported

labor deficiencies by simply assuming an 8-hour day,” and that Commerce

“exaggerates the level and severity of any purported deficiencies remaining in the

databases” based on questions regarding the customer relationships. Id. at 19-21.

      However, in the remand results, Commerce explained that the Court had

concluded that “substantial evidence supported Commerce’s decision to apply

{adverse facts available} with respect to HVG’s reported relationship with its

customers based on its failure to retain production orders and e-mail

correspondence with its customers.” Remand Redetermination at 14; see also

Hung Vuong, 483 F. Supp. 3d at 1356 (“the Court concludes that substantial

evidence in the administrative record permitted Commerce to apply an adverse

inference as to {HVG’s} relationship with its customers based on its failure to

retain production orders and e-mail correspondence with its customers”), id.


                                          22
      Case 1:19-cv-00055-MMB Document 84           Filed 06/30/21   Page 30 of 48




(“Similarly, the Court concludes that substantial evidence supported Commerce’s

determination to apply an adverse inference based on {HVG’s} submission of

inaccurate questionnaire answers regarding its relationship with downstream

customers.”).

      Whereas, with respect to labor, Commerce acknowledged that the Court had

sustained Commerce’s determination that HVG had not properly reported its labor

factor of production, but did not reach the question of whether the application of an

adverse inference was appropriate, “as this issue was intertwined with the by-

product issue.” Remand Redetermination at 15; see also Hung Vuong, 483 F.

Supp. 3d at 1365. But Commerce explained that it “continue{d} to find that HVG

failed to cooperate to the best of its ability such that an adverse inference is

warranted with regard to the labor {factor of production} because HVG {had}

failed to maintain labor records in a manner that could accurately substantiate its

reporting, and thus prevented verification of its labor {factor of production}.”

Remand Redetermination at 16.

      Thus, as Commerce explained in the remand results, the Court has already

held that the U.S. sales and factors of production databases are unreliable as a

result of HVG’s CONNUM-specific reporting deficiency and failure to retain

source documents. Id. at 18; see also Hung Vuong, 483 F. Supp. 3d at 1368

(recognizing that problems with the administrative record were “core” to the


                                           23
      Case 1:19-cv-00055-MMB Document 84           Filed 06/30/21   Page 31 of 48




dumping analysis and that it would be “unduly difficult” for Commerce to do

anything than to apply total adverse facts available). There is substantial evidence

on the record to indicate that not only are the databases unreliable, but that HVG

had failed to comply with requests for information to the best of its ability.

Remand Redetermination at 18. HVG was well aware of the reporting

methodology, had advance notice, and had provided no indication that it lacked the

ability to comply. Id. As a result of the necessary information missing from the

record, it was warranted for Commerce to continue to apply total adverse facts

available. See id.

      B.     Substantial Evidence Supports Commerce’s Determination To
             Apply Total Adverse Facts Available, Rather Than Partial,
             Despite No Longer Relying On The Two Remanded Issues As
             Bases For Applying Total Adverse Facts Available

      In the remand results, Commerce’s determination to continue applying total

adverse facts available is supported by substantial evidence, although Commerce

no longer relies on its prior findings with respect to HVG’s by-product reporting

and the failure of HVG’s customers to respond to a request for information. See

Remand Redetermination at 15, 18. HVG argues that Commerce cannot resort to

total adverse facts available, let alone partial adverse facts available, “particularly

now that Commerce is no longer even relying on two of {the} most critical prior

findings.” HVG Comments at 13, 29. Further, HVG argues that Commerce “has

not actually considered and explained all of the relevant record evidence, including

                                           24
      Case 1:19-cv-00055-MMB Document 84        Filed 06/30/21   Page 32 of 48




that which fairly detracts from its decision.” Id. at 22-28. These arguments are

without merit.

             1.    The Remand Order Did Not Require Commerce To
                   Continue To Rely On The Two Remanded Issues As Bases
                   For Adverse Facts Available

      Importantly, the Court did not hold that the two issues—one aspect of the

customer relationship issue and the by-product issue—were “central” to

Commerce’s determination, id. at 27, rather, the Court held that “it is unclear from

the existing record whether there was substantial evidence permitting Commerce to

resort to facts otherwise available—and, by extension, an adverse inference”

regarding these two issues. Hung Vuong, 483 F. Supp. 3d at 1369 (emphasis

added).

      As a general matter, “{u}nless specifically directed by the court, Commerce

has broad discretion to fully consider the issues remanded.” ABB, Inc. v. United

States, 273 F. Supp. 3d 1186, 1199 n.14 (Ct. Int’l Trade 2017), aff’d, 920 F.3d 811

(Fed. Cir. 2019). As the United States Court of Appeals for the Federal Circuit has

explained, “limited remands that restrict Commerce’s ability to collect and fully

analyze data on a contested issue” are “generally disfavor{ed}.” Changzhou Wujin

Fine Chem. Factory Co. v. United States, 701 F.3d 1367, 1374 (Fed. Cir. 2012);

see also Am. Silicon Techs. v. United States, 334 F.3d 1033, 1039 (Fed. Cir. 2003)

(“By sharply limiting Commerce’s inquiry, the trial court’s remand actually


                                         25
      Case 1:19-cv-00055-MMB Document 84        Filed 06/30/21   Page 33 of 48




prevented Commerce from undertaking a fully balanced examination that might

have produced more accurate results.”); Changzhou Trina Solar Energy Co. v.

United States, 466 F. Supp. 3d 1287, 1301 (Ct. Int’l Trade 2020) (rejecting

plaintiff’s argument that Commerce had “impermissibly” shifted its rationale in the

remand results). But see Zhaoqing Tifo New Fibre Co. v. United States, 256 F.

Supp. 3d 1314, 1334 (Ct. Int’l Trade 2017) (holding that Commerce exceeded the

scope of the remand order by re-opening the record and reviewing a “settled issue”

that no party had appealed). Here, the Court ordered that Commerce must

“thoroughly explain its rationale for whatever conclusion it reaches,” as to whether

to apply facts available to the two remanded issues, and by extension, whether

partial or total adverse facts available would then be warranted. Hung Vuong, 483

F. Supp. 3d at 1368-69. The Court did not order that Commerce must continue to

apply factors otherwise available to the two remanded issues. See id.; see also

Carpenter Tech. Corp. v. United States, No. 19-00200, 2021 WL 2231134, at *5

(Ct. Int’l Trade June 2, 2021) (“Given the broad language of the remand order and

the absence of limiting language, Commerce was permitted on remand to

reconsider those aspects of Venus’s margin that resulted in the corrections at

issue.”).

       In complying with the remand order, Commerce determined that the two

remanded issues were not necessary to its determination to apply total adverse


                                         26
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 34 of 48




facts available. First, with respect to the customer relationship issue, the Court

held that “Commerce could not lawfully rely upon the failure of {HVG’s}

customers to answer Commerce’s questionnaire as a basis to apply facts otherwise

available when Commerce gave no notice of the deficiency.” Hung Vuong, 483 F.

Supp. 3d at 1354. The Court ordered Commerce to reconsider its decision to apply

facts otherwise available and whether it should apply partial facts available as to

HVG’s customer relationships. Id.

      As for the application of an adverse inference, in the final results, Commerce

had relied only on its findings of discarded emails and production orders, as well as

HVG’s mischaracterization of downstream customers to demonstrate that HVG

had failed to cooperate to the best of its ability. Id. at 1355. The Court agreed that

these two findings provided substantial evidence to support the application of facts

available with an adverse inference. Id. at 1356. However, because 19 U.S.C.

§ 1677e(b)(1)(A) allows Commerce to apply an adverse inference only for

purposes of “selecting from among the facts otherwise available,” and the Court

remanded one of those facts, the Court also remanded the decision “to apply an

adverse inference—regardless of whether substantial evidence in the

administrative record permitted that decision.” Id.

      On remand, Commerce explained that it no longer relied on the failure of

HVG’s customers in responding to questionnaires, but continued to find that


                                          27
      Case 1:19-cv-00055-MMB Document 84           Filed 06/30/21   Page 35 of 48




application of adverse facts available was warranted given the numerous findings

and reporting failures that had rendered the U.S. sales data unusable. See Remand

Redetermination at 15. Commerce relied on findings already sustained by the

Court in selecting from facts otherwise available to apply adverse facts available,

such as HVG having provided misleading statements and undermining the

reliability of its reported data by failing to retain source documents. Id.; see also

Hung Vuong, 483 F. Supp. 3d at 1356. As Commerce explained in the remand

results, HVG’s failure to retain these documents prevented the verification of the

terms of sales and the “degree of involvement of HVG’s customers and ultimate

downstream customers in the sales process.” Remand Redetermination at 15.

Considering the unverifiable data and HVG’s failure to report accurate CONNUM-

specific information, Commerce continued to find the U.S. sales database—an

essential component to the dumping margin analysis—to be unreliable. Id.

      For the second issue on remand, the Court sustained, in part, and remanded

in part, Commerce’s determination regarding HVG’s inaccurate/unverifiable

factors of production reporting. Hung Vuong, 483 F. Supp. 3d at 1367. The Court

held that substantial evidence permitted Commerce to apply “facts otherwise

available” to HVG’s unverifiable labor costs. Id. at 1365. However, the Court

held that Commerce could not use HVG’s by-product weight reporting as the basis

to discredit all factors of production. Id. at 1367.


                                           28
      Case 1:19-cv-00055-MMB Document 84        Filed 06/30/21   Page 36 of 48




      Commerce then explained in the remand results why it continued to “doubt”

the accuracy of HVG’s input/output reconciliation, but explained that it was not

necessary to rely on the by-product weight reporting discrepancy to find that

HVG’s factors of production data were unusable. See Remand Redetermination at

17-18. Rather, Commerce explained that “in a standalone discussion relating to

CONNUM reporting deficiencies” in the verification report, Commerce had

previously determined that it did not have “correct Section C and Section D

databases with which to calculate an accurate margin for HVG.” Id. at 18. Also,

Commerce had separately determined “that various aspects of {factors of

production} reporting were unverifiable” due to inadequate maintenance of

production records and fish consumption. Id. As a result, Commerce determined

that, “without regard to the by-product discussion, the record demonstrates that

HVG’s {factors of production} data (in addition to its sales reporting {}) are

unreliable.” Id.

      Thus, Commerce’s determination that it did not need to rely on the

remanded issues as facts available, was consistent with the Court’s remand order.

See Hung Vuong, 483 F. Supp. 3d at 1368-69; Changzhou Wujin Fine Chem.

Factory Co., 701 F.3d at 1374; Changzhou Trina Solar Energy Co., 466 F. Supp.

3d at 1301. In other words, Commerce “considered its determination to apply total

{adverse facts available}, explained how the information in the administrative


                                         29
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 37 of 48




record supports its decision, and justified its reasoning for applying total {adverse

facts available} independent of the by-product and customer relationship issues.”

Remand Redetermination at 25.

             2.     Substantial Evidence Supports Commerce’s Application Of
                    Total Adverse Facts Available

      HVG argues that substantial evidence does not support application of total

adverse facts available. HVG Comments at 12-15. Further, HVG argues that

evidence on the record demonstrates that “Commerce verified and reconciled all

other critical aspects of HVG’s U.S. sales databases,” and that Commerce ignored

such contrary record evidence. Id. at 22-28.

      In response to HVG’s argument that Commerce verified “most” aspects of

the sales data, id. at 21, HVG cannot dictate which source documents should or

should not be verified. Remand Redetermination at 25; see Acciai Speciali Terni

S.P.A. v. United States, 142 F. Supp. 2d 969 (Ct. Int’l Trade 2001) (explaining that

respondents to an antidumping investigation have a statutory obligation to prepare

a complete and accurate record in response to questions plainly asked). HVG

mentions its daily production report among other documents to support its

verification argument, but the Court sustained Commerce’s determination that

HVG’s daily production report is inaccurate as a result of HVG’s alternative

reporting methodology, which it did not seek prior permission to use. Hung

Vuong, 483 F. Supp. 3d at 1357, 1361; see also 19 U.S.C § 1677m(c)(1).

                                          30
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 38 of 48




      HVG further argues that large portions of its data were documented and

verified, again ignoring the Court’s holding and Commerce’s determination that it

had failed to comply with section 1677e(a)(2)(B) in providing information in the

form and manner requested, i.e., on a CONNUM-specific basis, despite years of

notice. Hung Vuong, 483 F. Supp. 3d at 1359. As the Court recognized, HVG

cannot dictate what information is necessary or sufficient for verification, and “to

allow {HVG} to determine which source documents it will allow Commerce to

examine at verification is to allow {HVG} to control this proceeding.” Id. at 1350.

HVG simply ignores the Court’s holding when it requests that Commerce use

incomplete, inaccurate, unverifiable, and untimely submitted information to

conduct its dumping analysis.

      In other words, HVG raises the same argument that the Court previously

rejected, that is, while HVG believes that its alternative reporting methodology was

reasonable and verifiable, that was of no consequence because HVG “essentially

admits it opted not to follow Commerce’s instructions and instead ‘devised’ its

own reporting methodology.” Id. at 1362. And “{w}hether {HVG} believes that

methodology is ‘more precise’ is immaterial, as {HVG} has admitted it did not

report information in the required form.” Id. (citing 19 U.S.C. § 1677e(a)(2)(B)

(referring to a respondent’s failure to provide information “in the form and manner

requested”)).


                                         31
      Case 1:19-cv-00055-MMB Document 84           Filed 06/30/21   Page 39 of 48




       Although HVG favorably cites Mukand, Ltd. v. United States to challenge

Commerce’s application of total adverse facts available, rather than partial, HVG

Comments at 12-13, we agree that the “use of partial facts available is not

appropriate when the missing information is core to the antidumping analysis and

leaves little room for the substitution of partial facts available without undue

difficulty.” Mukand, Ltd. v. United States, 767 F.3d 1300, 1308 (Fed. Cir. 2014).

U.S. sales and factors of production data are vital to calculating an antidumping

margin, which the Court has already held were unreliable for HVG, Hung Vuong,

483 F. Supp. 3d at 1360, and which Commerce further explained in the remand

results.

       Indeed, as an end-run around its unreliable data, prior to Commerce’s

issuance of the draft remand results, HVG attempted to undermine the Court’s

holdings with respect to the reliability of the U.S. sales and factors of production

databases by supplementing the record. HVG argues that its revised Section C

database included CONNUM-specific reporting for the net weight issue, and was

“consistent with the Court’s holding and consistent with the approach advocated by

Commerce.” HVG Comments at 25-26. HVG claims that the rejection was

arbitrary and unreasonable, and its consideration could have “rendered the sales

and cost data at least partially usable.” Id. at 19.




                                           32
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 40 of 48




      However, Commerce appropriately rejected HVG’s unsolicited, revised

Section C database as untimely new factual information, and that rejection was

consistent with the Court’s decision and Commerce’s regulations. See Remand

Redetermination at 9; 19 C.F.R. § 351.301(c)(1). Indeed, Commerce explained

that “{u}nverifiable source documents and misrepresentations regarding customers

relationships are not the type of quantifiable deficiencies that can be addressed

with modifications to the existing databases –rather, they speak fundamentally to

the credibility of the reported data themselves.” Remand Redetermination at 25-

26. Further, Commerce explained that because the Court had sustained its

determination “that HVG’s data are unusable, it is not possible to use any of

HVG’s data to determine its final dumping margin using partial {adverse facts

available}.” Id. at 26.

      Thus, substantial evidence continues to demonstrate that HVG, an

experienced respondent, had failed to cooperate to the best of its ability by failing

to retain source documents, failing to comply with Commerce’s CONNUM-

specific reporting (while indicating on the record that they are “easily” able to

comply to reporting requirements), and providing information which could not be

verified, such that HVG had significantly impeded the proceeding. See id. at 18-

19. Substantial evidence provides that HVG’s reporting deficiencies had

undermined the reliability of two “core” components to the dumping analysis –


                                          33
       Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 41 of 48




U.S. sales data and factors of production data, such that Commerce explained it

was “not possible to apply partial facts available here.” Id. at 15; see id. at 25

(rejecting HVG’s argument “that Commerce can remedy certain deficiencies using

verified information, make reasonable assumptions about unverifiable information,

or apply ‘some sort of’ unspecified partial {adverse facts available} calls”).

III.   The Adverse Facts Available Rate Of $3.87 Per Kilogram Is Supported
       By Substantial Evidence And Is In Accordance With Law

       HVG’s assigned adverse facts available rate of $3.87 per kilogram is

supported by substantial evidence and is in accordance with law. Remand

Redetermination at 19, 26-29. While the Court declined to address the arguments

regarding the adverse facts available rate, Hung Vuong, 483 F. Supp. 3d at 1369,

HVG argues that a rate of $3.87 per kilogram is punitive because it is too high.

See HVG Comments at 29. HVG states that Commerce’s “discretion is not

without limits,” and that the statute requires Commerce to undertake an

“evaluation of the situation” to justify the adverse facts available rate. Id.; see also

19 U.S.C. § 1677e(d)(2); POSCO v. United States, 296 F. Supp. 3d 1320, 1349 (Ct.

Int’l Trade 2018) (explaining that Commerce must conduct a fact-specific inquiry

in determining the adverse facts available rate and explain why the case justified

the selection of the highest rate). HVG also contends that Commerce failed to

evaluate the circumstances and that the $3.87 per kilogram rate is extremely high.

HVG Comments at 29.

                                           34
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 42 of 48




      “{A}s long as a rate is properly corroborated according to the statute,

Commerce has acted within its discretion and the rate is not punitive.”

Papierfabrik Aug. Koehler SE v. United States, 843 F.3d 1373, 1382 (Fed. Cir.

2016). Consistent with the statute, Commerce selected a rate from a prior segment

i.e., a new shipper review related to the eighth administrative review of this

proceeding, and evaluated the circumstances. Remand Redetermination at 26.

That the rate selected was the highest rate applied in a prior segment of this

proceeding is permitted by the statute and appropriate under the facts of this case.

See id. at 26-27. Further, despite HVG’s unsupported allegation, there was no

evidence in the new shipper review that the sale underlying the new shipper rate of

$3.87 per kilogram was “atypical, aberrational, or distortive” or that it did not

reflect commercial reality. Id. at 27. Also, “Commerce was not required to

select {HVG’s adverse facts available} rate to reflect {HVG’s} alleged

commercial reality and, therefore, did not err in failing to do so.” Deacero S.A.P.I.

de C.V. v. United States, 996 F.3d 1283, 1301 (Fed. Cir. 2021).

      Also, in evaluating the circumstances, Commerce was aware that the Court

sustained the $3.87 per kilogram rate as adverse facts available in the immediately

preceding administrative review of this order in GODACO II, 494 F. Supp. 3d at

1301. In GODACO II, Commerce had applied the $3.87 per kilogram adverse

facts available rate to a Vietnamese respondent that, similarly to HVG, had failed


                                          35
      Case 1:19-cv-00055-MMB Document 84       Filed 06/30/21   Page 43 of 48




to collect and report factors of production information on a CONNUM-specific

basis. Id. The Court had emphasized that GODACO had advance notice from

Commerce for several years that CONNUM-specific information would be

required, and that GODACO had no excuse for not providing the CONNUM-

specific reporting in the form and manner requested by Commerce. Id. Similarly,

HVG had advance notice by the time of this fourteenth administrative review “of

Commerce’s preference for CONNUM-specific reporting and had enough time to

come into compliance.” An Giang I, 287 F. Supp. 3d at 1369–70; see also Hung

Vuong, 483 F. Supp. 3d at 1362; Xi’an Metals, 2021 WL 2351098, at *8.

      Despite its refusal to provide CONNUM-specific reporting to Commerce,

HVG’s counsel admitted to the Court at oral argument that “it would have been

easy for the company to report data in the way Commerce required because it

would have essentially just required hitting ‘a few buttons’ on the company’s

computer system.” Hung Vuong, 483 F. Supp. 3d at 1357 n.37. And indeed, HVG

belatedly attempted to provide CONNUM-specific reporting in the form and

manner Commerce had originally requested as unsolicited new factual information

on remand, which Commerce properly rejected. See Remand Redetermination at

9; see also HVG Comments at 25-26 (admitting that new databases

“incorporat{ed} the changes to the net weight field of the CONNUMs consistent

with the Court’s holding and consistent with the approach advocated by


                                        36
      Case 1:19-cv-00055-MMB Document 84           Filed 06/30/21   Page 44 of 48




Commerce”). Ensuring that a respondent does not benefit from its own lack of

cooperation satisfies application of adverse facts available. Remand

Redetermination at 19, 26-27; Hung Vuong, 483 F. Supp. 3d at 1369. Here, it was

within HVG’s control to report data in the form and manner requested by

Commerce, yet it failed to do so.

      Nonetheless, HVG describes the “massive” amount of information provided

to Commerce, including “thousands of pages” of documents during a 10-day

verification, and asserts that it “did not simply refuse to respond at all to the

questionnaires. HVG responded and cooperated.” See HVG Comments at 33. For

that reason, HVG advocates that Commerce should have considered its voluminous

submissions when selecting from among the most appropriate adverse facts

available rate. Id. Problematically for HVG, however, is that it failed to provide

necessary information in the manner and form requested by Commerce multiple

times, significantly impeded the proceeding, and provided information that could

not be verified. See Remand Redetermination at 18-19; see also 19 U.S.C.

§ 1677e(a)(1) and (2)(A)-(D); Deacero, 996 F.3d at 1301 (affirming that the

highest petition rate as the adverse facts available rate was supported by substantial

evidence because the respondent had ““mischaracterized,’ ‘misrepresented,’ and

‘withheld critical information from Commerce’ and, . . . further, that Deacero




                                           37
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 45 of 48




failed to produce any records to support or clarify its representations when given

the opportunity to do so”).

      Thus, substantial evidence supports Commerce’s determination that total

adverse facts available is warranted and that the $3.87 per kilogram rate is

consistent with the statute and is appropriate because HVG, an experienced

respondent, despite notice, failed to collect, maintain, and report information in the

manner specified by Commerce and therefore failed to cooperate to the best of its

ability. See Remand Redetermination at 27. “As Commerce has properly

corroborated {HVG’s adverse facts available} rate,” because it was a rate applied

in a prior segment of this proceeding, “Commerce acted within its discretion in its

selection of that {adverse facts available} rate.” Deacero, 996 F.3d at 1300; see

Remand Redetermination at 19, 26-29.

                                  CONCLUSION

      For these reasons, we respectfully request that the Court sustain Commerce’s

Remand Results and enter final judgment in favor of the United States.


                                               Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General


                                               JEANNE E. DAVIDSON
                                               Director


                                          38
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 46 of 48




                                             s/Patricia M. McCarthy
                                             PATRICIA M. McCARTHY
                                             Assistant Director


OF COUNSEL:                                  s/Kara M. Westercamp
ASHLANDE GELIN                               KARA M. WESTERCAMP
Attorney                                     Trial Attorney
U.S. Department of Commerce                  U.S. Department of Justice
Office of the Chief Counsel for Trade        Civil Division
   Enforcement and Compliance                Commercial Litigation Branch
1401 Constitution Avenue, NW                 P.O. Box 480
Washington, D.C. 20230                       Ben Franklin Station
                                             Washington D.C. 20044
                                             Tel: (202) 305-7571
                                             Fax: (202) 514-8264
                                             Email: kara.m.westercamp@usdoj.gov


June 30, 2021                                Attorneys for Defendant




                                        39
      Case 1:19-cv-00055-MMB Document 84          Filed 06/30/21   Page 47 of 48




         UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE
____________________________________
                                     )
HUNG VUONG CORPORATION,              )
ET AL.,                              )
                                     )
               Plaintiffs,           )
                                     )
     v.                              )
                                     )
UNITED STATES,                       ) Court No. 19-00055
                                     )
               Defendant,            )
                                     )
     and                             )
                                     )
CATFISH FARMERS OF AMERICA,          )
ET AL.,                              )
                                     )
            Defendant-Intervenors.   )
____________________________________)

                                       ORDER

      Upon consideration of the comments in opposition to Commerce’s second

remand redetermination, defendant’s comments in support of the second remand

redetermination, , and all other pertinent papers, it is hereby

             ORDERED that Commerce’s remand redetermination is sustained.


Dated: ________________________                        ________________________
        New York, New York                            Judge




                                          40
      Case 1:19-cv-00055-MMB Document 84         Filed 06/30/21   Page 48 of 48




                       CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to section 2(B)(1) of the Standard Chambers
Procedures of this Court, that this brief contains 8,309 words, excluding the table
of contents, table of authorities, any addendum containing statutes, rules or
regulations, any certificates of counsel, and counsel’s signature, as calculated by
the word processing system used to prepare this brief (Microsoft Word).

                             s/ Kara M. Westercamp
                            KARA M. WESTERCAMP
                                  Trial Attorney
                              Department of Justice
                                  Civil Division
